Title: To Thomas Jefferson from Thomas Munroe, 18 March 1807
From: Munroe, Thomas
To: Jefferson, Thomas


                        
                            Sir,
                            
                            
                                on or before 18 Mch 1807
                            
                        
                        I have endeavored to ascertain what it will cost to widen the Penna. Avenue as proposed, but altho’ Mr King
                            and myself have walked over it with several persons in the habit of doing work of that kind we cannot get any of them to
                            agree to make a specific proposal, or give any idea on which we can place much reliance, without first making an
                            experiment; there being so great a variation in the quantity of earth to be used, and consequently the labor necessary in
                            different parts of the road.—Mr King sent me the enclosed observations on the subject to day, to be submitted to you—Most of them I am sure it is unnecessary to trouble you with the perusal of, and as to the cost of forming the road I am
                            afraid Mr K. is mistaken—. There will be about 1100 rods of ditching and filling running measure, which I think from the
                            best information I can get, will average a dollar per rod. Gravelling the additional width on both sides, say 550
                                perches
                             square, at $2 per
                            perch (the price usually paid by the Corporation) will cost about $1100 more—.
                            As those two items of expense would amt. to upwards of $2000 of the 3000 appropriated, I respectfully submit to you,
                            Sir, the propriety of making the present road good throughout in the first instance, from the doors of the Capitol to the
                            presidents square, or gate at the north entrance; or in the words of your letter of 10th Instant to Mr. Brent, having it
                            “newly gravelled, planted, brick Tunnells, the roads round the squares put in order, and the ground in the South front of
                            the War Office dug down to its proper level” and if a sufficient sum should be left to apply it to widening the Avenue.—
                  I
                            have the honor to be with the greatest respect Sir Yr Mo Ob Servt
                        
                            Thomas Munroe
                            
                        
                    